[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. P.J.F., Slip Opinion No. 2022-Ohio-4152.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2022-OHIO-4152
              THE STATE OF OHIO, APPELLEE, v. [P.J.F.], APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as State v. P.J.F., Slip Opinion No. 2022-Ohio-4152.]
Criminal     law—R.C.       2953.32—Sealing         of   records—When          an    offender’s
        nonresidential community control is terminated, the conditions of
        nonresidential community control are terminated as well and the offender
        receives a final discharge from the community-control sanction—Court of
        appeals’ judgment reversed and trial court’s judgment ordering sealing of
        record of conviction reinstated.
   (No. 2020-0700—Submitted April 28, 2021—Decided November 23, 2022.)
               APPEAL from the Court of Appeals for Franklin County,
                             No. 19AP-147, 2020-Ohio-1522.
                                   _________________
        DONNELLY, J.
        {¶ 1} In this discretionary appeal from a judgment of the Tenth District
Court of Appeals, we are asked to determine the point at which a person convicted
                             SUPREME COURT OF OHIO




of a felony attains a “final discharge” from a sentence of nonresidential community
control for purposes of becoming eligible to have the felony conviction sealed.
Specifically, we must determine whether the failure to have satisfied a condition of
community control prevents a defendant from receiving a final discharge even after
community control has been terminated. We hold that it does not. When a
defendant’s nonresidential community control is terminated, the defendant receives
a final discharge from the community-control sanction. Accordingly, we reverse
the judgment of the Tenth District holding otherwise, and we reinstate the trial
court’s judgment.
                                 BACKGROUND
       {¶ 2} In 2003, the Domestic Relations and Juvenile Division of the Franklin
County Court of Common Pleas ordered appellant, P.J.F., to pay $216.85 per month
in child support for his daughter, D.F., who was born in 1998. P.J.F. failed to pay
most of his child-support obligation from June 2008 to June 2010, and in 2012, he
was convicted of one fifth-degree felony count of nonsupport of a dependent, in
violation of R.C. 2919.21.           The trial court imposed a five-year term of
nonresidential community control with conditions such as a prohibition against
being arrested for or convicted of any new offense, a requirement to comply with
all child-support orders, and a requirement to pay child-support arrearages owed
through February 29, 2012, which totaled $8,857.80. As for financial sanctions
under R.C. 2929.18, the court waived fines and court costs after considering P.J.F.’s
present and future ability to pay.
       {¶ 3} In 2013, P.J.F.’s probation officer notified the court that P.J.F. had
violated the conditions of his community control, primarily by failing to pay
arrearages to the Franklin County Child Support Enforcement Agency and failing
to make several monthly child-support payments since his conviction. Based on
P.J.F.’s failure to comply with the conditions of his community control, the trial
court ordered him to spend multiple three- or four-day periods in jail during 2013




                                            2
                                      January Term, 2022




and 2014 and otherwise continued his community control. On July 21, 2014, the
trial court considered a request to terminate community control. The record does
not indicate which party filed the request. The trial court granted the request and
“discharged” P.J.F. from community control, though it noted that he had not
complied with the terms of his community control.
         {¶ 4} On December 17, 2018, P.J.F. filed an application to seal the record
of his conviction. The state asserted that P.J.F. was ineligible to have his record
sealed, arguing that he had not yet paid “restitution” and therefore had “not received
a final discharge” from his 2012 sentence. Apart from the threshold eligibility
issue, the state did not otherwise dispute that the record of P.J.F.’s conviction
should be sealed.
         {¶ 5} The trial court held that the obligation to pay $8,857.80 in arrearages
pursuant to the domestic-court order included amounts outside the two-year time
frame in P.J.F.’s indictment, and therefore necessarily constituted a condition of
P.J.F.’s nonresidential community control rather than a restitution order.1 The trial
court further indicated that P.J.F. was eligible to have his conviction record sealed
and that his interest in sealing the record outweighed the state’s interest in keeping
it open. The trial court granted P.J.F.’s application and ordered that his conviction
record be sealed.
         {¶ 6} The state appealed the trial court’s decision to the Tenth District. The
state acknowledged that it was incorrect when it argued to the trial court that P.J.F.’s
failure to pay “restitution” prevented final discharge from his sentence. Instead, it
argued that under State v. Aguirre, 144 Ohio St.3d 179, 2014-Ohio-4603, 41 N.E.3d



1. Because R.C. 2929.18(A)(1) limits restitution to the economic loss that resulted from “the
offense” for which the defendant was indicted, a sentencing court cannot order the payment of child-
support arrearages as restitution if the court includes amounts that accrued outside the dates of the
nonsupport offense stated in the indictment, see State v. Fuller, 2015-Ohio-523, 27 N.E.3d 574, ¶
13-14 (8th Dist.). Ohio courts have recognized that such an order is a condition of community
control. See id. at ¶ 14-15 (collecting cases).




                                                 3
                                  SUPREME COURT OF OHIO




1178, P.J.F.’s failure to satisfy the arrearage-payment condition of his community
control prevented his final discharge.               Because P.J.F. had not satisfied that
condition of his community control, the state claimed that he had not received a
final discharge from his 2012 sentence and thus, he was ineligible to have the record
of his conviction sealed. In response, P.J.F. argued that the state had forfeited its
argument regarding the conditions of his nonresidential community control by
failing to raise the argument below. He further argued that Aguirre addressed
restitution only and does not apply to past conditions of community control.
         {¶ 7} The Tenth District rejected P.J.F.’s forfeiture argument and addressed
the merits of the state’s argument under a de novo review.2 2020-Ohio-1522, ¶ 13.
The appellate court agreed with the state’s interpretation of Aguirre and held that
the conditions of a defendant’s nonresidential community-control sanction
constitute sentencing requirements and that a defendant must satisfy all such
sentencing requirements in order to receive a final discharge. Id. at ¶ 11-12. The
court therefore reversed the judgment sealing P.J.F.’s nonsupport conviction.
         {¶ 8} P.J.F. sought our discretionary review of the Tenth District’s decision,
and we accepted jurisdiction over the following proposition of law: “In a felony
child support case, an applicant becomes eligible to have his record sealed when
his child support payments are ordered as a condition of community control, his
community control is terminated[,] and the statutory waiting period has elapsed.”
See 159 Ohio St.3d 1481, 2020-Ohio-4053, 150 N.E.3d 975.
                                          ANALYSIS
         {¶ 9} The question presented here centers on the meaning of the term “final
discharge” as it is used in R.C. 2953.32. Accordingly, we are presented with a


2. In rejecting P.J.F.’s forfeiture argument, the Tenth District implied that any error of law that a
trial court commits regarding an applicant’s eligibility under R.C. 2953.32 renders the judgment
void and subject to a challenge by the state at any time. 2020-Ohio-1522 at ¶ 13. The parties do
not currently dispute the trial court’s jurisdiction or the standard of review employed by the Tenth
District, and therefore our decision today does not reach those issues.




                                                 4
                                        January Term, 2022




question of law, which we review de novo. See Gabbard v. Madison Local School
Dist. Bd. of Edn., 165 Ohio St.3d 390, 2021-Ohio-2067, 179 N.E.3d 1169, ¶ 6. “If
the meaning of the statute is unambiguous and definite, it must be applied as written
and no further interpretation is necessary.” State ex rel. Savarese v. Buckeye Local
School Dist. Bd. of Edn., 74 Ohio St.3d 543, 545, 660 N.E.2d 463 (1996). The
meaning of a statutory term must be understood in its context and “according to the
rules of grammar and common usage.” Rhodes v. New Philadelphia, 129 Ohio
St.3d 304, 2011-Ohio-3279, 951 N.E.2d 782, ¶ 17, citing R.C. 1.42. If “a term is
not defined in the statute, it should be accorded its plain and ordinary meaning.”
Id.
                   “Final discharge” is the completion of a sanction
         {¶ 10} The version of R.C. 2953.32 in effect at the time of P.J.F.’s
application3 to seal the record of his conviction provides that an offender is eligible
to apply to seal the record of a conviction “[a]t the expiration of three years after
the offender’s final discharge if convicted of one felony.”                             Former R.C.
2953.32(A)(1)(a), 2018 Am.Sub.S.B. No. 66. The relevant statutes do not define
“final discharge.” See R.C. 2953.31 (definitions relating to the sealing of records
of convictions) and 2953.32.
         {¶ 11} As a general legal concept, “discharge” is defined as “[a]ny method
by which a legal duty is extinguished,” such as “the payment of a debt or
satisfaction of some other obligation.” Black’s Law Dictionary 581 (11th Ed.2019).
We also commonly use “discharge” to indicate legal relief from an obligation
despite the failure to satisfy that obligation. See 11 U.S.C. 727 (discharge of a debt
in bankruptcy); R.C. 2949.09 (describing “discharge” as an alternative to payment
of a fine).

3. The statute in effect at the time of the filing of an application to seal the record of a conviction is
controlling. State v. LaSalle, 96 Ohio St.3d 178, 2002-Ohio-4009, 772 N.E.2d 1172, paragraph two
of the syllabus.




                                                    5
                             SUPREME COURT OF OHIO




        {¶ 12} Our criminal statutes sometimes use “discharge” to connote a
person’s physical release from confinement.         See, e.g., R.C. 2930.16(C)(3)
(regarding notice to victims of a juvenile offender’s discharge from incarceration);
R.C. 2937.12(B)(4) (allowing for the discharge of an accused from custody for lack
of probable cause following a preliminary hearing). However, in the context of
sealing criminal records, it is clear from the phrasing of R.C. 2953.32(A)(1)(a) that
the “discharge” is from the applicant’s felony conviction, which would include all
attendant criminal sanctions. See Aguirre, 144 Ohio St.3d 179, 2014-Ohio-4603,
41 N.E.3d 1178, at ¶ 1-2 (holding that “final discharge” connotes a completion of
“all sentencing requirements”).
        {¶ 13} In Aguirre, the defendant sought to have the record of her felony
conviction for theft sealed despite not having paid more than $14,000 in restitution
that was ordered as part of her sentence. Id. at ¶ 3, 21. This court explored the
meaning of “final discharge” in the context of a restitution order, which is a
financial community-control sanction that a sentencing court may impose under
R.C. 2929.18. In that specific context, we held that “the final discharge required
by R.C. 2953.32(A)(1) does not occur until an offender satisfies all sentencing
requirements.” Id. at ¶ 28. Because the defendant’s sentence required payment of
restitution, we held that the sentence would not be satisfied until restitution was
fully paid. Id. at ¶ 29.
        {¶ 14} Although the Tenth District drew parallels between P.J.F.’s
obligation to pay child-support arrearages and the defendant’s obligation to pay
restitution in Aguirre, P.J.F.’s obligation was not a financial community-control
sanction under R.C. 2929.18. Instead, P.J.F. received a nonresidential community-
control sanction under R.C. 2929.17, and payment of his arrearages pursuant to a
domestic-court order was a condition of that criminal sanction, rather than a
sanction itself.




                                         6
                                January Term, 2022




              Different sanctions are completed in different ways
       {¶ 15} There are important differences between the two types of sanctions
in R.C. 2929.17 and 2929.18. For one, financial sanctions under R.C. 2929.18 may
be imposed in addition to a prison term for an offense, whereas nonresidential
community-control sanctions cannot be imposed simultaneously with a prison term.
R.C. 2929.13(A). A sentencing court cannot impose a period of nonresidential
community control that exceeds five years, R.C. 2929.15(A)(1), but a party who is
owed money from a financial community-control sanction may obtain a civil
judgment that can be enforced with no specific time limits, R.C. 2929.18(D)(1).
And most importantly here, a financial sanction is imposed in the form of a dollar
“amount” to be paid, R.C. 2929.18, whereas a nonresidential community-control
sanction is imposed for a specific “period” of time, R.C. 2951.02(A), or “duration,”
R.C. 2929.15(A)(1).
       {¶ 16} The provisions within R.C. 2929.18 detail the many different types
of financial sanctions and the different amounts that a defendant might have to pay,
but the defendant’s obligation is all the same: pay what is due.              During
nonresidential community control, a defendant’s obligation is to comply with a
variety of conditions imposed by the trial court so that he or she may serve the
duration of the sentence outside of confinement. See R.C. 2929.17(A) through (O);
see also R.C. 2929.15(B)(1)(c) (allowing the sentencing court to impose a prison
term for violations of community-control conditions).
       {¶ 17} Had the defendant in Aguirre immediately paid full restitution, she
would have achieved final discharge from her criminal sanction. Aguirre, 144 Ohio
St.3d 179, 2014-Ohio-4603, 41 N.E.3d 1178, at ¶ 29. But even if P.J.F. had
immediately paid the entirety of his child-support arrearage on the day that the trial
court imposed his sentence, he would not have achieved final discharge. The
conditions of nonresidential community control are not a checklist of obligations
that, once met, result in the defendant’s immediate discharge from the community-




                                          7
                             SUPREME COURT OF OHIO




control sanction. See State v. Rue, 164 Ohio St.3d 270, 2020-Ohio-6706, 172
N.E.3d 917, ¶ 37 (even exemplary compliance with conditions of community
control does not automatically reduce the duration of the sanction). Conversely, a
defendant’s failure to fully comply with all conditions of nonresidential community
control does not preclude the defendant from completing the period of community
control. See Rue at ¶ 51-53 (a defendant’s failure to make payments and failure to
report to a probation officer do not allow a period of nonresidential community
control to continue past the five-year maximum). Instead, the conditions imposed
as part of a community control-sentence are simply special rules with which the
defendant must comply during a specified period in order to avoid the imposition
of harsher sanctions, including imprisonment. Once that period is over, both the
threat of harsher sanctions and the special rules cease to apply.
       {¶ 18} When considering the context of the different types of sanctions in
R.C. 2929.17 and 2929.18, the meaning of “final discharge” or completion of a
community-control sanction is clear.          A defendant completes a financial
community-control sanction by paying it, and a defendant completes a
nonresidential community-control sanction at the end of its duration.
       Sanctions do not necessarily require satisfaction for completion
       {¶ 19} Our holding in Aguirre indicated that the only way the defendant
could have received a final discharge from her financial community-control
sanction under R.C. 2929.18 was by satisfaction of her payment obligation; but we
must note that restitution is unique among financial community-control sanctions.
Although a trial court has some power to modify the payment terms of a restitution
order, see R.C. 2929.18(A)(1), an order of restitution is exempt from the general
rule allowing a trial court the discretion to reduce the amount of a financial sanction
or eliminate it entirely. See, e.g., R.C. 2929.15(C) (reduction of financial sanction);
R.C. 2929.18(G) (suspension of financial sanction); R.C. 2929.17(C) (order of
community service in lieu of paying financial sanction). Thus, in contexts other




                                          8
                                      January Term, 2022




than a restitution order like the one involved in Aguirre, it is possible for a defendant
to complete a financial community-control sanction by obtaining judicial relief
from the payment obligation, rather than by satisfying the obligation.
         {¶ 20} Similarly, a defendant does not always need to satisfy a full period
of nonresidential community control in order to complete the sanction; a trial court
may relieve a defendant of the obligation to serve the full period by ordering an
early termination of the community control. R.C. 2929.15(B)(2)(b) and (C). That
is what happened in this case. P.J.F. did not fully satisfy the original 2012 sentence
of a five-year period of nonresidential community control, but he obtained judicial
relief from that sentence when the trial court granted the motion to terminate
P.J.F.’s community control early in its 2014 order.4
                                        CONCLUSION
         {¶ 21} When P.J.F.’s term of nonresidential community control under R.C.
2929.17 was terminated on July 21, 2014, the condition of his community control
that he pay child-support arrearages was terminated as well. P.J.F. has therefore
achieved final discharge; he became eligible to have his record of conviction sealed
as of July 21, 2017, pursuant to the applicable version of R.C. 2953.32, and the trial
court properly considered the merits of his 2018 application to seal his record of
conviction. We therefore reverse the judgment of the Tenth District Court of
Appeals and reinstate the judgment of the Franklin County Court of Common Pleas.
                                                                             Judgment reversed.
         KENNEDY, DEWINE, STEWART, and BRUNNER, JJ., concur.
         O’CONNOR, C.J., concurs in judgment only.
         FISCHER, J., dissents.
                                     _________________


4. The trial court’s 2014 order does not explain the basis for early termination, and it is not clear
from the record whether the order complied with R.C. 2929.15. However, the state did not appeal
the 2014 order and does not currently dispute its propriety.




                                                 9
                           SUPREME COURT OF OHIO




       G. Gary Tyack, Franklin County Prosecuting Attorney, and Steven L.
Taylor and Michael P. Walton, Assistant Prosecuting Attorneys, for appellee.
       Law Offices of Mark J. Miller, L.L.C., and Mark J. Miller, for appellant.
                              _________________




                                       10